Citation Nr: 1511049	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for generalized joint and muscle pain and fatigue, to include as due to an undiagnosed illness and/or secondary to service-connected post-infective irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was remanded in October 2006, April 2009, November 2010, August 2012, and October 2014.  

In January 2005, the Veteran and his spouse testified at a hearing before a Decision Review Office (DRO) at the RO, and, in July 2006, they testified at a Board hearing before a Veterans Law Judge sitting at the RO.  Additionally, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in June 2014, after being informed that the Veterans Law Judge who heard his case in July 2006 was no longer employed at the Board.  Transcripts from these hearings have been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the September 2014 remand directed the AOJ to afford the Veteran a VA examination to address whether his symptoms of muscle and joint pain and fatigue are attributed to a known clinical diagnosis, whether any such disorder was related to military service or caused or aggravated by the Veteran's service-connected irritable bowel syndrome (IBS), or whether the Veteran's symptoms had no clinical diagnosis but were objective indications of a chronic disability resulting from an undiagnosed illness.  In making such assessments, the VA examiner was to review the claims file and take into consideration the Veteran's pertinent medical history.  

The Veteran underwent a VA examination in October 2014.  The examiner indicated that only VA treatment records were reviewed and that the Veteran's entire claims file was not.  Thus, the examiner did not take into account the complete record, which includes the Veteran's service treatment records that document symptoms while in service.  Thus, remand is warranted to obtain a VA examiner's opinion based on a complete review of the Veteran's claims file.  

Additionally, the VA examiner opined that the Veteran had various issues related to a variety of conditions, including degenerative arthritis, gouty arthritis, anxiety, depression, fatigue, and muscle contraction headaches.  The examiner noted that it was likely that these issues were unrelated to the Veteran's military service, as onset occurred after service in approximately 1995 and there was no evidence of these symptoms or similar conditions while in service.  He further noted that it was not likely that these conditions were in any way related to the Veteran's IBS or Vitamin D deficiency that may result from malabsorption from IBS; however, he did not provide a complete rationale for this opinion.  The examiner further stated that the Veteran did not have any undiagnosed or unexplained illness on examination.     

The Board finds that the VA examiner's opinion in which he indicated that the Veteran had no symptoms in service was based on incorrect facts as the Veteran's service treatment records included a November 1992 Report of Medical History noting  swollen and painful joints, which was noted to include knee pain when running at times and when squatting, and right shoulder pain.  With regard to the latter indication, it was noted that the Veteran had arthroscopic surgery prior to service.  Importantly, the Veteran denied swollen or painful joints in an October 1988 Report of Medical History.  Additionally, the VA examiner noted that the Veteran's slightly low Vitamin D levels may be related to malabsorption from IBS, but did not expand on why the Veteran's symptoms pertaining to muscle and joint pain and fatigue were not related to such deficiency.  Finally, the VA examiner noted the Veteran's muscle and joint pain and fatigue but did not specify as to which of the Veteran's various conditions his fatigue was attributed.  Thus, on remand, the VA examiner must provide a complete rationale for any opinion offered as well as document each of the Veteran's symptoms and indicate the specific diagnosis to which each symptom is attributed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's October 2014 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should document all of the Veteran's symptoms of muscle pain, joint pain, and fatigue and specify for each whether such is attributed to a known clinical diagnosis, and identify such diagnosis.  

(B)  If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service, to include the Veteran's November 1992 report of swollen and painful joints.  

(C)  If a diagnosed disorder is established, the examiner also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused OR aggravated by the Veteran's service-connected IBS, to include any depletion of vitamins and nutrients, to include vitamin D, found to be as a result of his IBS.

(D)  If the Veteran's symptoms of muscle and joint pain and fatigue cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's muscle and joint pain and fatigue represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



